Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 10/21/2021 is entered.
Claim 23 is new.
	Claims 1-9, 12-15, 17-19, and 21-23 are pending and under examination.
Information Disclosure Statement
	The IDS filed on 10/21/2021 has been considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Edmund Koundakjian on October 30, 2021.
The application has been amended as follows: 

Cancel claim 23. 

Amend claim 19, part (j) as follows:   
j)  recombinantly expressing ovotransferrin in one or more host cells, [[;]] wherein the one or more host cells comprise a yeast expression system;

Amend claim 19, part (l) as follows: 
and

Amend claim 19, (second to last line) as follows: 
wherein the  [[.]] animal-free egg white composition is formulated as a refrigerated wet-egg white formulation, a powdered egg white product, or a refrigerated gel-egg white formulation, 
wherein the animal-free egg white composition comprising recombinantly-produced proteins resembles an animal-derived egg white in consistency, taste, and appearance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the presently claimed animal-free egg white compositions wherein the animal-free egg white compositions resemble an animal-derived egg white in consistency, taste, and appearance.
Further, the present claims are not being provisionally rejected over the present claims of co-pending parent application US 15/522,986 because the ‘986 co-pending claims do not require the specific combinations of animal-free egg white proteins of the instant claims and also because the co-pending claims do not require the limitation that the animal-free egg white compositions resemble an animal-derived egg white in consistency, taste, and appearance.   The co-pending claims do not anticipate or render obvious the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-9, 12-15, 17-19, and 21-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658